                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

 NICOLE MARKOVIC, JOHN HAHN
 AND JEFFREY HOLMES,                               Civil Action No.

                                   Plaintiffs,
                              v.

 MONARCH RECOVERY
 MANAGEMENT, INC.

                                   Defendant.


                                           NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. § 1441(b) and 28 U.S.C. § 1331,

Defendant, Monarch Recovery Management, Inc. (hereafter "Monarch") by and through its

counsel, Margolis Edelstein, hereby removes the action captioned as Nicole Markovic, John Hahn

and Jeffrey Holmes v. Monarch Recovery Management, Inc., as filed in the Circuit Court for the

State of Wisconsin, Milwaukee County at docket number 2020CV006735 (“the Action”), to the

United States District Court for the Eastern District of Wisconsin, based upon the following:

       1.      On or about November 13, 2020 Plaintiffs, Nicole Markovic, John Hahn and Jeffrey

Holmes (hereinafter “Plaintiffs”) filed the Action in the Circuit Court for the State of Wisconsin,

Milwaukee County at docket number 2020CV006735. A true and correct copy of Plaintiffs’

Complaint in the Action is attached hereto as Exhibit “A.”

       2.      Monarch first received notice of the Action on February 5, 2021, when it was served

with Plaintiffs’ Complaint.

       3.      Based on the foregoing, Monarch has timely filed this Notice of Removal within

thirty days of being served with the Complaint and within thirty days of the date that the Action

was first removable. See 28 U.S.C. § 1446(b).



            Case 2:21-cv-00152-NJ Filed 02/09/21 Page 1 of 3 Document 1
       4.      The Action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1331, and is one which may be removed to this Court by Monarch pursuant to the

provisions of 28 U.S.C. § 1441(b), in that Plaintiffs have alleged that Monarch violated the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., thereby asserting claims that arise under

federal law.

       5.      In that the causes of action alleged by the Plaintiffs arise from the performance of

obligations of the parties within the State of Wisconsin, Milwaukee County, the United States

District Court for the Eastern District of Wisconsin should be assigned the Action.

       6.      Pursuant to 28 U.S.C. § 1446(d), Monarch will file a copy of this Notice of Removal

with the Clerk of the United States District Court for the Eastern District of Wisconsin, will serve

counsel for Plaintiffs with a copy of this Notice of Removal and will file the Notice of Removal

in the Circuit Court for the State of Wisconsin, Milwaukee County.




                                                 2

            Case 2:21-cv-00152-NJ Filed 02/09/21 Page 2 of 3 Document 1
       WHEREFORE, Defendant, Monarch Recovery Management, Inc. notifies this Court that

this cause is removed from the Circuit Court for the State of Wisconsin, Milwaukee County to the

United States District Court for the Eastern District of Wisconsin pursuant to the provisions of 28

U.S.C. §§1331, and 1446.



                                                     MARGOLIS EDELSTEIN

                                             By:     /s/ Ronald M. Metcho
                                                     RONALD M. METCHO
                                                     220 Penn Avenue, Suite 305
                                                     Scranton, PA 18503
                                                     (570) 342-4231
                                                     (570) 342-4841 (f)
                                                     rmetcho@margolisedelstein.com
                                                     Attorneys for Defendant
                                                     Monarch Recovery Management, Inc.

Dated: February 9, 2021




CC VIA US MAIL AND ECF

       John D. Blythin, Esq.
       Mark A. Eldridge, Esq.
       Jesse Fruchter, Esq.
       Ben J. Slatky, Esq.
       Ademi LLP
       3620 East Layton Road
       Cudahy, WI 53110




                                                3

           Case 2:21-cv-00152-NJ Filed 02/09/21 Page 3 of 3 Document 1
